FILED 

                                                                          JUNE 9,2015 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 32355-2-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
MARTIN mAREZ, JR,                             )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. - Martin Juarez, Jr., challenges his conviction for second degree

escape resulting from a mistaken release from the Grant County Jail. We conclude that

the evidence did support the jury's verdict and affirm the conviction.

                                          FACTS

       Mr. Juarez was arrested November 11, 2010, and booked into the Grant County

Jail. A corrections officer later explained to the jury that anyone arrested in Grant

County "on any charges or warrant" would be booked into the jail. Report of

Proceedings at 63. On November 13,2010, the family of inmate Martin Juarez Rivera

posted bail for his release. Corrections Officer Kisler asked over an intercom for inmate

"Juarez" to prepare "his stuff for release." Mr. Juarez responded to the intercom call and

collected the clothing of Mr. Juarez Rivera. Corrections Officer Knutson asked, "Juarez

Rivera?" Mr. Juarez answered, "Yes."
No. 32355-2-III
State v. Juarez


       Mr. Juarez signed a receipt for the property and walked out of the building. Mr.

Juarez Rivera, apparently not having heard the intercom, was still in his cell with his

family awaiting. The mistake was soon discovered, but Mr. Juarez was not apprehended

for some time.

       A charge of first degree escape was filed for the incident in January, 2013, but

eventually was amended to a charge of second degree escape. The matter proceeded to

jury trial. The jury convicted Mr. Juarez as charged. After the court imposed a standard

range sentence, he timely appealed to this court.

                                        ANALYSIS

       The sole issue presented by this appeal is a technical question concerning the

nature of the proof required. Did the State need to prove why Mr. Juarez was in jail in

order to establish he was guilty of second degree escape? We conclude that the statute

requires no such proof and, thus, the evidence is sufficient to support the conviction.

       In a typical sufficiency of evidence case, the standards of review are clearly

settled. We review sufficiency challenges to see if there was evidence from which the

trier of fact could find each element of the offense proven beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,61 L. Ed. 2d 560 (1979); State v.

Green, 94 Wn.2d 216,221-22,616 P.2d 628 (1980). We must consider the evidence in a

light most favorable to the prosecution. Id.




                                               2

No. 32355-2-III
State v. Juarez


       Here, however, the evidence is not in question. Instead, the issue presented

focuses on what needed to be proved rather than what was actually established. This

more accurately can be described as an issue of law than as a question of fact.

       The jury was instructed that to find Mr. Juarez committed second degree escape, it

needed to find that he "escaped from a detention facility." Clerk's Papers (CP) at 21; see

RCW 9A.76.120(1)(a). In tum, "detention
                                   ,
                                        facility" was defined for the jury as "any

place used for the confinement of a person arrested for, charged with, or convicted of an

offense, or otherwise confined pursuant to an order of a court." CP at 22; see RCW

9A.76.010(3)(a), (d).

      Mr. Juarez focuses on the definition of "detention facility" and, more critically, the

description of that definition found in State v. Hendrix, 109 Wash. App. 508, 35 P.3d 1189

(2001). There the court noted that "detention facility" encompasses both place and

person elements. It is a place used for confinement of certain individuals-those arrested

or charged with an offense or awaiting juvenile adjudication, those held for extradition or

as material witnesses, those confined by order of a court, and those in a furlough or work

release facility or program. ld. at 512-l3 (citing former RCW 9A.76.010(2».1 Because

the State had failed to prove that Mr. Hendrix had been arrested, charged, or convicted of




       1 This definition is now codified at RCW 9A.76.010(3) without substantive change
since the time of Hendrix.

                                             3

No. 32355·2-III
State v. Juarez


an offense, the evidence did not support the "person" component of the detention facility

element. Id. at 513.

        Mr. Juarez makes a similar, although slightly expanded, argument here,

contending that the State needed to prove the specific offense for which Mr. Juarez had

been arrested. That argument goes too far. The definitional statute, by its terms, applies

to person "arrested for ... an offense." The word "offense" modifies the word

"arrested," explaining the reason why the person was arrested. It does not create a class

of offenses to which the escape statute reaches. Neither does it mandate that there be

proof of a specific offense in order to establish that the arrestee was in a "detention

facility. "

        Here, corrections officers testified that Mr. Juarez had been arrested and that the

Grant County Jail was the facility in which people arrested for crimes or on warrants

were housed. The jury was similarly instructed that a "detention facility" was a place

where people arrested for "an offense" or confined "pursuant to an order of a court" were

housed. CP at 22. Given this testimony and instruction, the jury was permitted to infer

that Mr. Juarez had been arrested for a crime2 or due to a court order. That was sufficient

to support the "detention facility" element of the second degree escape charge.




        It is unlikely that most defendants would want the jury to know the specific
        2
charge for which they were in custody for fear that their defense to the escape charge
might be prejudiced by the underlying allegation. ER 403.

                                              4

No. 32355-2-II1
State v. Juarez


      The evidence was sufficient to support the second degree escape conviction.

Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports~ but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



~~    Brown, A . .1.                            

      Lawrence-Berre ,1.




                                           5